 

Exhibit 10.22

 

lock-up agreement

 

Ritter Pharmaceuticals, Inc.

1880 Century Park East, Suite 1000

Los Angeles, CA 90067

 

This Lock-Up Agreement (this “Agreement”) is executed in connection with the
Agreement and Plan of Merger and Reorganization (the “Merger Agreement”) by and
among Ritter Pharmaceuticals, Inc. (“Parent”), RP Merger Sub, Inc. (“Merger
Sub”), and Qualigen, Inc. (“Company”), dated as of January 15, 2020, as
thereafter amended. Capitalized terms used herein but not defined will have the
meanings ascribed to such terms in the Merger Agreement.

 

In connection with, and as an inducement to, the parties entering into the
Merger Agreement and for other good and valuable consideration, the undersigned
agrees that, without the prior written consent of Parent, during the period
commencing at the Effective Time and continuing until 180 days after the
Effective Time, the undersigned will not: (1) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, make any short sale or
otherwise transfer or dispose of or lend, directly or indirectly, any shares of
Common Stock of Parent (the “Parent Common Stock”) or any securities convertible
into, exercisable or exchangeable for or that represent the right to receive
Parent Common Stock (including without limitation, Parent Common Stock or such
other securities which may be deemed to be beneficially owned by the undersigned
in accordance with the rules and regulations of the Securities and Exchange
Commission and securities of Parent which may be issued upon exercise of a stock
option or warrant) whether now owned or hereafter acquired (collectively, the
“Securities”); (2) enter into any swap or other agreement that transfers, in
whole or in part, any of the economic consequences of ownership of the
Securities, whether any such transaction described in clause (1) or (2) above is
to be settled by delivery of Parent Common Stock or such other securities, in
cash or otherwise; (3) make any demand for or exercise any right with respect
to, the registration of any Parent Common Stock or any security convertible into
or exercisable or exchangeable for Parent Common Stock; (4) grant any proxies or
powers of attorney with respect to any Securities, deposit any Securities into a
voting trust or enter into a voting agreement or similar arrangement or
commitment with respect to any Securities; or (5) publicly disclose the
intention to do any of the foregoing (each of the foregoing restrictions, the
“Lock-Up Restrictions”).

 

Notwithstanding the above, the Lock-Up Restrictions will automatically terminate
on the date that is 180 days after the Effective Time. The period during which
the Lock-Up Restrictions apply to the Securities will be deemed the “Lock-Up
Period”.

 

The undersigned agrees that during the Lock-Up Period, the undersigned will not
engage in any hedging or other transaction with respect to any Securities which
reasonably could be expected to result in a sale or disposition of such
Securities even if such Securities would be disposed of by someone other than
the undersigned. Such prohibited hedging or other transactions would include any
short sale or any purchase, sale or grant of any right (including any put or
call option) with respect to such Securities or to any security that includes,
relates to, or derives any significant part of its value from such Securities.

 

 

 

 

Notwithstanding the foregoing, the undersigned may transfer any of the
Securities (i) as a bona fide gift or charitable contribution, (ii) to any trust
for the direct or indirect benefit of the undersigned or the immediate family of
the undersigned, (iii) if the undersigned is a business entity (1) to a direct
or indirect affiliate (as defined in Rule 405 promulgated under the Securities
Act of 1933, as amended) of the undersigned or (2) as distributions or dividends
of shares of Parent Common Stock or any security convertible into or exercisable
for Parent Common Stock to limited partners, members or stockholders of, or
other similar equity holders in, the undersigned, (iv) if the undersigned is a
trust, to its beneficiary or trustee, (v) by testate succession or intestate
succession, (vi) by operation of law pursuant to a qualified domestic order or
in connection with a divorce settlement, (vii) to any immediate family member,
any investment fund, family partnership, family limited liability company or
other entity controlled or managed by the undersigned or the immediate family of
the undersigned, (viii) to a nominee or custodian of a person or entity to whom
a disposition or transfer would be permissible under clauses (i) through (vii),
(ix) to Parent in a transaction exempt from Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) upon a vesting event of
the Securities or upon the exercise of options or warrants to purchase Parent
Common Stock on a “cashless” or “net exercise” basis or to cover tax withholding
obligations of the undersigned in connection with such vesting or exercise (but
excluding any exercise that would involve a sale in the open market of any
securities relating to such options or warrants), (x) to Parent in connection
with the termination of employment or other termination of a service provider
and pursuant to any option of the Parent existing as of the Effective Time to
repurchase such shares or securities, (xi) acquired by the undersigned in open
market transactions after the Effective Time, (xii) pursuant to a change of
control of Parent, provided that in the event that such change of control
transaction is not completed, the Securities will remain subject to the Lock-Up
Restrictions, or (xiii) pursuant to an order of a court or regulatory agency;
provided, in the case of clauses (i)-(viii), that (A) such transfer will not
involve a disposition for value and (B) the transferee promptly provides Parent
with its written agreement to be bound by the terms and conditions of this
Agreement upon consummation of such transaction; and provided, further, in the
case of clauses (i)-(xi), no filing by any party under Section 16(a) of the
Exchange Act will be required or made voluntarily in connection with such
transfer. For purposes of this Agreement, “immediate family” will mean any
relationship by blood, marriage or adoption, not more remote than first cousin.

 

In addition, the foregoing restrictions will not apply to (i) the exercise of
stock options (other than any exercise that would involve a sale in the open
market); provided that it will apply to any of the Securities issued upon such
exercise, (ii) the conversion or exercise of warrants (other than any conversion
or exercise that would involve a sale in the open market); provided that it will
apply to any of the Securities issued upon such conversion or exercise, or (iii)
the establishment of any contract, instruction or plan (a “Plan”) that satisfies
all of the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act;
provided that no sales of the Securities will be made pursuant to such a Plan
prior to the expiration of the Lock-Up Period, and such a Plan may only be
established if no public announcement and no filing with the Securities and
Exchange Commission or other regulatory authority will be required or made
voluntarily prior to the expiration of the applicable Lock-Up Period. Any
attempted transfer in violation of this Agreement will be of no effect and null
and void and will not be recorded on the share register of Parent. In
furtherance of the foregoing, Parent and its transfer agent and registrar are
hereby authorized to decline to make any transfer of shares of Parent Common
Stock if such transfer would constitute a violation or breach of this Agreement.
Parent may cause the legend set forth below to be placed upon any certificate(s)
or other documents, ledgers or instruments evidencing the undersigned’s
ownership of Parent Common Stock:

 

 2 

 

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE
TRANSFERRED IN COMPLIANCE WITH A LOCK-UP AGREEMENT, A COPY OF WHICH IS ON FILE
AT THE PRINCIPAL OFFICE OF THE COMPANY.

 

In the event that any other holder of Parent’s securities that is subject to a
substantially similar agreement is permitted by Parent to sell, transfer or
dispose of shares of Parent Common Stock for value other than as permitted by
this or a substantially similar agreement, the same percentage of shares of
Parent Common Stock held by the undersigned will be immediately and fully
released on the same terms from the Lock-Up Restrictions (the “Pro-Rata
Release”); provided, however, that such Pro-Rata Release will not be applied
unless and until permission has been granted by Parent to equity holder(s) to
sell, transfer or dispose, in the aggregate, of more than 1% of the number of
shares of Parent Common Stock originally subject to a substantially similar
agreement.

 

Upon the release of any of the Securities from this Agreement, Parent will
cooperate with the undersigned to facilitate the timely preparation and delivery
of certificates representing the Securities without the restrictive legend above
or the withdrawal of any stop transfer instructions.

 

The undersigned understands that the undersigned will be released from all
obligations under this Agreement upon the earlier of (i) the expiration of the
Lock-Up Period, and (ii) if the Merger Agreement is terminated prior to the
Effective Time pursuant to its terms, upon the date of such termination.

 

The undersigned understands that Parent, Merger Sub and Company are entering
into the Merger Agreement in reliance upon this Agreement.

 

This Agreement and any claim, controversy or dispute arising under or related to
this Agreement will be governed by, and construed in accordance with, the laws
of the State of Delaware, without regard to the conflict of laws principles
thereof.

 

(Signature Page Follows)

 

 3 

 

 

This Agreement, and any certificates, documents, instruments and writings that
are delivered pursuant hereto, constitutes the entire agreement and
understanding of Parent, Company and the undersigned in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among Parent, Company and the undersigned, written or
oral, to the extent they relate in any way to the subject matter hereof. This
Agreement may be executed in several counterparts, each of which will be deemed
an original and all of which will constitute one and the same instrument. The
exchange of a fully executed Agreement (in counterparts or otherwise) by Parent
and the undersigned by facsimile or electronic transmission in .pdf format will
be sufficient to bind such parties to the terms and conditions of this
Agreement.

 

  Very truly yours,             Printed Name of Holder               By:        
  Signature               Printed Name of Person Signing     (and indicate
capacity of person signing if signing as custodian, trustee, or on behalf of an
entity)

 

[Signature Page to Lock-Up Agreement]

 

 4 

 